Reasons for Allowance

Claims 15-35 are allowed.
Claims 15-16, 23-24, and 26-27, the claims were previously determined allowable for the reasons detailed in the Non-Final Action (08/02/21).
Claims 17-18, 25, and 28, were determined allowable for the reasons detailed in the Non-Final Action (08/02/21), but were rejected under 35 USC 112(b).  The amendment has obviated the  35 USC 112(b) rejection.
Claims 19-22, 29, and 34, were rejected (with dependent claims claims 30-33 were objected to), however the applicant has successfully argued why Yashiki ‘988 fails to disclose all limitations of independent claim 19.  Claim 35 is new and depends on claim 19.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637